DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it should be only a single paragraph long.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “186”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in figure 4 black boxes are present that are not labeled. In figure 4 element 170 should be labeled as “electric motor”, element 184 as “pulse controller”, element 188 as “pump”, element 192 as “fluid filter”, element 194 as “pump”, and element 195 as “controller”.  Please note that 37 CFR 1.83(a) permits conventional features to be shown by a labeled rectangular box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claims 1-13 are considered under 35 U.S.C. 103 as apparatus claims. No patentable weight is being given to limitations that limit the workpiece or the fastener as they are not part of the apparatus. Also method limitations are not being given patentable weight in apparatus claims 1-13.  The acronym “EDM” is considered to mean “electric discharge machine”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because regarding claim 20 “programming per se” is not patentable subject matter. See MPEP 2106.03 (I).  Regarding claim 22 “signals per se” are not patentable subject matter.  See MPEP 2106.03 (I).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification does not contain an algorithm for performing the program as disclosed in claim 20.   The instant specification does not contain an algorithm for performing the computer readable instructions (considered to be a program) as disclosed in claim 21.  The instant specification does not contain an algorithm for the signal that causes a computer to perform the method of claim 14 as disclosed in claim 22.  In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,10,13,17,18,19 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In claim 8 it is unclear whether the claim is reciting the broader limitation of any working pressure drop or the more narrow drop of greater than 14 kPa or the most narrow range of 28 kPa. For the remainder of this office action the broadest range is being used of any working pressure drop.  Claim 10 is indefinite as there is no fixed size for the fastener.  Claim 13 is considered to be indefinite since the fastener is not a defined shape and is not part of the EDM device. Furthermore in claim 13 on line 2  the “plane of the erosion electrode” is indefinite since neither claim 1 or claim 13 recites that the erosion electrode is planar; therefore the “plane of the erosion electrode” can be any plane. In claim 17 on line 6 it is unclear whether “a first axis” is the same or different from “a first axis” in claim 14 on lines 10 and 11. It is unclear how claim 18 further limits claim 14.   Claim 19 is indefinite solely because it depends from claim 18.  Claims 20-22 are rejected as indefinite since the instant specification does not provide an algorithm.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5,6,7,8,10,13,14,17,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gold et al. in U.S. Patent Application Publication No. 2011/0114605.  Gold et al. discloses a housing (element 26) configured to be positioned on a surface of a workpiece (element 20, see figure 4A), approximal to a fastener (element 18); an erosion electrode (element 66) positioned at least partially within the housing and being movable relative to the housing in a first axis, the first axis being substantially normal to a longitudinal axis of the fastener (see figures 11A-11D), a ground electrode (element 38, see paragraph 54), and a dielectric inlet (element 54, see paragraph 54) being configured to deliver a dielectric fluid to a region between the erosion electrode and the fastener.  Regarding claim 5, Gold et al. discloses a dielectric outlet (element 34, see paragraph 56) that is considered to be configured to evacuate the dielectric fluid.  Regarding claim 6,  Gold et al. as shown in figures 4A, 4B,5A discloses that the housing (element 26) is configured to enclose a working volume when positioned against the workpiece, the fastener extends from the workpiece into the working volume, the erosion electrode moves within the working volume, and the dielectric fluid is delivered into the working volume.  Regarding claims 7 and 8, these claims solely have limitations that are method limitations that are not given patentable weight in an apparatus claim.  Regarding claim 10, the fastener width is not set; the electrode can be greater than a lateral width of a bolt direction.  Regarding claim 13, this does not further limit claim 1 since the limitation of “wherein the fastener extends above a surface of the workpiece” is not an apparatus limitation and the “a plane of the erosion electrode is offset from the surface of the workpiece by a clearance” is a limitation that can be met by a method of offsetting the position of the electrode, and so also does not further limit claim 1.   Regarding claim 14, Gold et al. discloses providing an EDM device comprising a housing (element 26), an erosion electrode (element 66 ), and a ground electrode (element 38); positioning the housing on a surface of the workpiece and proximal to the fastener(see paragraph 44 and element 18) ; positioning the ground electrode in conductive connection with the fastener (see paragraph 54); delivering a dielectric fluid to a region between the erosion electrode and the fastener; moving the erosion electrode in a first axis towards the fastener (see paragraph 51 and figures 11A, 11B, 11C, 11D) , the first axis being substantially normal to a longitudinal axis of the fastener; and generating an electrical potential in the erosion electrode sufficient to cause a breakdown in a gap between the erosion electrode and the fastener, to thereby cause a portion of the fastener to be eroded (see paragraph 50), the eroded portion being suspended in the dielectric fluid.  Regarding claim 17, Gold et al. discloses evacuating the dielectric fluid via dielectric outlet (element 34, see paragraph 67).  Regarding claim 18, it is fully met by the previous discussion of the limitations of claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. in U.S. Patent Application Publication No. 2011/0114605 in view of Chomiak et al. in WO 97/33086.  Chomiak et al. teach using an electrode (unidentified) with a rectangular shape (see page 5, line 20) and therefore planar is known.  It would have been obvious to adapt Gold et al. in view of Chomiak et al. to provide this providing predictable results.
Claims 3,4,12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. in U.S. Patent Application Publication No. 2011/0114605 in view of Palleva et al. in WO 2012/103017.  Palleva et al. teach alignment portions (see elements 260, 261 in figure 3) interacting with alignment portions of the workpiece, namely surface 2002 (see figure 3).  It would have been obvious to adapt Gold et al. in view of Palleva et al. to provide this to align the device for machining a fastener.  Regarding claim 12, Palleva et al. teach an drive mechanism (element 500) that is a cartridge for holding electrode (element 88).  It would have been obvious to adapt Gold et al. in view of Palleva et al. to provide this to removably position the electrode in position. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. in U.S. Patent Application Publication No. 2011/0114605 in view of Houman et al. in U.S. Patent No. 5,618,449.  Gold et al. does not explicitly disclose a motor (element 60, see paragraph 58) that is reversible.  Houman et al. teach using a reversible electric motor (element 60, see column 7, lines 12-25).  It would have been obvious to adapt Gold et al. in view of Houman et al. to provide this to adjust the gap between the electrode and the workpiece.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gold et al. in U.S. Patent Application Publication No. 2011/0114605 in view of Morris et al. in U.S. Patent Application Publication No. 2005/0129499. Morris et al. teach using a flat electrode(unidentified) is known for cutting (see paragraph 48).  It would have been obvious to adapt Gold et al. in view of Morris et al. to provide this as a known way to cut, providing predictable results.
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Houman et al. in U.S. Patent No. 4,654,499 discloses an EDM electrode with an EDM cartridge assembly.  GB 2,462,817 discloses as shown in figure 2 moving an electrode in a plane parallel to the floor of a tank.  Rudgley et al. in U.S. Patent Application Publication No.  2012/0217225 discloses CPU control (see figure 2 and paragraph 36).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761